Name: Commission Regulation (EC) No 928/2003 of 27 May 2003 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 Avis juridique important|32003R0928Commission Regulation (EC) No 928/2003 of 27 May 2003 fixing the export refunds on poultrymeat Official Journal L 131 , 28/05/2003 P. 0013 - 0014Commission Regulation (EC) No 928/2003of 27 May 2003fixing the export refunds on poultrymeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat(1), as last amended by Commission Regulation (EC) No 493/2002(2), and in particular Article 8(3) thereof,Whereas:(1) Article 8 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1(1) of that Regulation and prices for those products within the Community may be covered by an export refund.(2) It follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1The list of product codes for which, when they are exported, the export refund referred to in Article 8 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex hereto.Article 2This Regulation shall enter into force on 28 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 77.(2) OJ L 77, 20.3.2002, p. 7.ANNEXto the Commission Regulation of 27 May 2003 fixing the export refunds on poultrymeat>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended.The numeric destination codes are set out in Commission Regulation (EC) No 1779/2002 (OJ L 269, 5.10.2002, p. 6).The other destinations are defined as follows:V01 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon, Iraq, IranV04 All destinations except the United States of America and Estonia.